                                              DC-20-83                            i ed: 2/ 7/12020 3:5a PM
        Case 7:20-cv-00096 Document 1-4     Filed- District
                                     Starr County  on 04/03/20
                                                            Clerk in TXSD~r S~adr
                                                                             Page
                                                                                °    1 ofiekas
                                                                                 rM~our~u   7 trict Clerk
                                                                                        ana erra




                                 CAUSE NO. ®0-20-83

  MARCO A. LOPEZ, ]R.                    .          §               IN THE DISTRICT COURT OF
                                                    §
                                                    §
  VS.                                               §               STARR COUNTY, TEXAS
                                                    $
  STATE FARM MUTUAL AUTOMOBILE §
  INSURANCE COMPANIf          §                                   381 ST ]UDICIAL DISTRICT

                     PLAINTIFF'S ORIGINAL PETITION and PLAINTIFF°S
                        RE UEST FOR DISCLOSURE TO DEFENDANT

  TO THE HONORABLE ]UDGE OF SAID COURT:

         COME NOW MARCO A. LOPEZ, JR., Plaintiff herein, compiaining of STATE FARM

  MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant herein, and for cause of action

  respectfully shows the Court the following:

                                                   I.
         This case is intended to be conducted as a Level 2 Discovery Control Plan case.

                                                   II.

         Plaintiff is a resident of Starr County, Texas.

         Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY is an insurance

  company doing business in the state of Texas and said Defendant may be served with

  process herein by serving its registered agent for service via Certified Mail, Return Receipt

  Requested, to wit; Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

  78701-3218.



         This suit is brought pursuant to the law of negiigence and venue is proper in Starr

  County, Texas since the motor vehicle collision made the basis of this suit occurred in Starr

—County, Texas-and-also-because-Starr-County-is-where-the-Defendant State-Farm-Mutual-
                                               Page 1 of 7
     Case 7:20-cv-00096 Document 1-4 Filed on 04/03/20 in TXSD Page 2 of 7




Automobile Insurance Company's poiicy beneficiary (i.e. the Plaintiff) resided at the time of

the collision made the basis of this lawsuit.

                                                iv.

       A vehicuiar collision occurred at the crossover intersection of eastbound U.S. Highway

83 and Montaivo Hill Rd. in Starr County, Texas on or about March 1, 2016 at approximateiy

4:25 p.m. between a vehicie (2013 Dodge Ram 1500 pick-up truck) operated by the Plaintiff

MARCO A. LOPEZ, JR., and a vehicie (1999 Dodge Ram 1500 pick-up truck) operated by an

adverse underinsured motorist/tortfeasor Juan C. Lopez. At said time and place,_Plainti _ff_was

in obeyance of all appiicabie trafFic reguiations with the right of way in his favor traveiing

eastbound on the inside eastbound lane of U.S. Highway 83, when suddeniy and without

warning, the vehicie operated by the adverse underinsured motorist Juan C. Lopez faiied to

fully stop and yield the right of way at the southbound highway crossover stop sign, and

thereby caused a collision of great force and vioience between his vehicie and the Plaintiff's

vehicie [despite Plaintiff's effort,s to take evasive action to avoid the collision]. As a resuit of

the initial impact between the vehicies operated by the underinsured motorist and the

PlaintifP, the Plaintiff's vehicle was knocked off it's path of travel and then struck a 2000 Ford

Mustang operated by Celestino Molina, Jr. which at the time in question was stationary facing

northbound on Montalvo Hill Rd. in the vicinity of the northbound stop sign. As a proximate

result of the above described collisions the Plaintiff MARCO A. LOPEZ, JR. suffered serious,

severe and disabiing personal bodiiy injuries. The collisions and Plaintiff's injuries were a

proximate resuit of the underinsured motorist/tortfeasor Juan C. Lopez' negiigence.

                                                v.
       At the time of the collision in question and thereafter on account of the severity of the

                                            Page 2 of   7
      Case 7:20-cv-00096 Document 1-4 Filed on 04/03/20 in TXSD Page 3 of 7




P-laintiff's bodily injuries and legal damages, the Fred Loya automobife liability insurance

policy (#63481910168) covering the aforesaid adverse underinsured motorist/tortfeasor Juan

C. Lopez was insufFcient to cover the Plaintiff's legal damages and therefore Juan C. Lopez is

an "underinsured motorist" as said term is defined in the Texas Insurance Code, and as also

defined in the policy (#199 8859-F25-533) of automobile insurance issued by the Defendant

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY and which was covering the

Plaintiff at the time of the collision in question.

       Hence, the Plaintiff hereby claims benefits due under the uninsured/underinsured

motorist provision of the auto insurance policy issued by the Defendant STATE FARM

MUTUAL AUTOMOBILE INSURANCE COMPANY to Plaintiff MARCO A. LOPEZ, JR.'s parents

Marco A. Lopez, Sr. and Martha Lopez (i.e. policy #199 8859-F25-53J) which was in force

and efPect and providing coverage to the Plaintiff and the 2013 Dodge Ram pick-up truck

which was being operated by Plaintiff MARCO A. LOPEZ, JR. at the time of the collision in

question.

        The limits of per person bodily injury coverage for underinsured motorist benefits as

specified in said policy (#199 8859-F25-533) issued by the Defendant STATE FARM MUTUAL

AUTOMOBILE INSURANCE COMPANY are Thirty Thousand Dollars ($30,000.00). Said

benefits claimed by the Plaintiff from Defendant STATE FARM MUTUAL AUTOMOBILE

INSURANCE COMPANY are those which represent and/or will represent that portion of the

Plaintiff's damages found in this cause which exceed the $30,000.00 amount of per person

liability insurance coverage which was available from the underinsured motorist/tortfeasor

Juan C. Lopez' automobile liability insurance policy (#63481910168) with Fred Loya

Insurance Company.

                                             Page 3 of 7
          Case 7:20-cv-00096 Document 1-4 Filed on 04/03/20 in TXSD Page 4 of 7




                                                      VI.

            The injuries to the Plaintiff were proximately caused by the negligent acts and/or

     omissions of the underinsured motorist/tortFeasor ]uan C. Lopez, in, but not limited to, the

     following particulars:

            1)       Driving a vehicle in willful or wanton disregard for the safety of persons
                     or property;

            2)       Failing to keep a proper lookout; -

            3)       Failing to properly and timely apply brakes;

            4)       Failing tcsmaintain proper control ofhis vefiicle;

            5)       Failing to turn his vehicle to avoid an impending collision;

            6)       Failing to give proper warning of an impending collision;

            7)       Traveling at a greater rate of speed than a person of ordinary prudence
                     under the same or similar circumstances which action resulted in the
                     collision in question, and therefore also constitutes prima facie evidence
                     that the speed of underinsured motorist's vehicle was not reasonable
                     and prudent, and that such speed was unlawful; and

            8)       Failing to stop, yield and grant immediate use of the roadway to the
                     Plaintiffs' vehicle in obedience to a stop sign and traffic control
                     regulations.

--               —   -                               VII.

            As a proximate result of the underinsured motorist/tortfeasor ]uan C. Lopez'

     negligence, the Plaintiff, MARCO A. LOPEZ, ]R., has been injured in the following particulars:

            1)       Physical pain and mental anguish, past and future;

            2)       Medical care expenses, past and future;

            3)       Physical impairment, past and future; and

            4)       Loss of earning capacity, past and future.


                                                  Page 4 of 7
      Case 7:20-cv-00096 Document 1-4 Filed on 04/03/20 in TXSD Page 5 of 7




       Should it be shown that the Plaintiff was suffering from any pre-existing injury,

disease and/or condition at the time of the collision in question, then Plaintiff will show that

the same was aggravated and/or exacerbated by the superimposition of the trauma caused

by the above-described collision.

       Plaintiff hereby provides notice of intent to utilize such admissible and relevant

materials and/or items produced in discovery by Defendant against that same party

defendant which produced such materials and/or items. The authenticity_of such_material

and/or items will be deemed self-proven as permitted by TRCP 193.7.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for judgment to be rendered

against the Defendant for the Plaintiff's actual damages in an amount of over $200,000.00

but not more than $1,000,000.00 favoring the Plaintiff, in accordance with T.R.C.P. 47 (c)

(4), as well as for pre judgment interest, post-judgment interest, court costs, and all such

other relief, at law or in equity, to which the Plaintiff may be justly entitled from the

Defendant.

                                              IX.

               PLAINTIFF'S REQUEST FOR DISCLOSURE TO DEFENDANT

       PURSUANT TO Texas Rules of Civil Procedure, Rule 194, the Defendant is requested to

disclose, within fifty (50) days of the service of this request upon the Defendant, the

information or material described in Texas Rules of Civil Procedures, Rule 194.2(a)-(I),

including specifically:

       (a)    The correct names of the parties to the lawsuit;

       (b)    The name, address, and telephone number of any potential parties;

                                          Page 5 of 7
    Case 7:20-cv-00096 Document 1-4 Filed on 04/03/20 in TXSD Page 6 of 7




     (c)   The legal theories and, in general, the- factual basis of the responding
           party's claims or defenses;

     (e)   The name, address, and telephone number of persons having knowledge
           of relevant facts, and a brief statement of each identified person's
           connection with the case;

    (f)    For any testifying expert:

           (1)    The expert's name, address, and telephone number;
           (2)    The subject matter on which the expert will testify;
           (3)    The general substance of the expert's mental impressions and
                  opinions and a brief summary of the basis for them, or if the
                  expert is not retained by, employed by, or otherwise subject to
                  the control of the responding party_, documents reflecting such

           (4)    If the expert is retained by, employed by, or otherwise subject to
                  the control of the responding party:

                  (A)    AII documents, tangible things, reports, modeis, or data
                         compilations that have been provided to, reviewed by, or
                         prepared by or for the expert in anticipation of the expert's
                         testimony; and
                  (B)    The expert's current resume and bibliography;

    (g)    AII discoverable indemnity and insuring agreements;

    (h)    AII discoverable settlement agreements;

    (i)    AII discoverable witness statements;

-   (j)    AII medical - records and bills in your possession that are reasonably
           related to the physical and/or mental injuries or damages asserted by
           the Plaintiff MARCO A. LOPEZ, ]R. to have resulted from the occurrence
           that is the subject of this case;

    (k)    AII medical records and bills obtained by the responding party by virtue
           of an authorization, if any, furnished by and/or on behalf of the Plaintiff;
           and

    (1)    The name, telephone number, and address of each person or entity that
           Defendant claims is a responsible third party.




                                        Page6of7
Case 7:20-cv-00096 Document 1-4 Filed on 04/03/20 in TXSD Page 7 of 7




                                    Respectfully submitted,

                                    LA11if ®FFICES ®F MICHAEL E. FLANAGAN
                                    809 Chicago Avenue
                                    McAllen, Texas 78501
                                    TEL: (956) 683-0333
                                    FAX: (956) 683-0222
                                    EMAIL: mike@lomef.com


                                    BY:
                                            MICFIAEL E. F AGAN
                                            State Bar No. 0

                                            ATTORNEY FOR PLAINTIFF




                              Page 7 of 7
